273 S.W.3d 587 (2009)
STATE of Missouri, Respondent,
v.
Bryan SIMPSON, Appellant.
No. ED 90047.
Missouri Court of Appeals, Eastern District, Division Three.
January 20, 2009.
Jessica M. Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Bryan Simpson ("defendant") appeals the judgment on his conviction of domestic assault in the second degree, armed criminal action, and unlawful use of a weapon. Defendant argues the trial court erred in failing to dismiss his case because he was denied his right to a speedy trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).